Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (12) [Sutherland Asbill & Brennan Letterhead] April 20, 2007 Board of Trustees TIAA-CREF Mutual Funds 730 Third Avenue New York, New York 10017 Board of Trustees TIAA-CREF Institutional Mutual Funds 730 Third Avenue New York, New York 10017 Ladies and Gentlemen: This letter responds to your request for our opinion concerning the federal income tax consequences of (i) the transfer of substantially all the assets of the International Equity Fund, Growth Equity Fund, Growth & Income Fund, Equity Index Fund, Social Choice Equity Fund, Managed Allocation Fund, Bond Plus Fund, Short-Term Bond Fund, High-Yield Bond Fund, Tax-Exempt Bond Fund and Money Market Fund (each a Target Fund, and collectively, the Target Funds) of TIAA-CREF Mutual Funds (the Retail Trust) to, respectively, the Institutional International Equity Fund, Institutional Large-Cap Growth Fund, Institutional Growth & Income Fund, Institutional Equity Index Fund, Institutional Social Choice Equity Fund, Institutional Managed Allocation Fund II, Institutional Bond Plus Fund II, Institutional Short-Term Bond Fund II, Institutional High-Yield Fund II, Institutional Tax-Exempt Bond Fund II and Institutional Money Market Fund (each an Acquiring Fund, and collectively, the Acquiring Funds) of TIAA-CREF Institutional Mutual Funds (the Institutional Trust) and the assumption by each respective Acquiring Fund of the liabilities (if any) of the corresponding Target Fund and (ii) the liquidation of the Target Funds. (Each of the transactions described in the previous sentence will be referred to as a Reorganization, and collectively, as the Reorganizations.) In rendering our opinion, we have relied solely on the representations and assumptions set forth below and on the facts set forth below or contained in the following documents: (a) the Agreement and Plan of Reorganization adopted by the Retail Trust on behalf of the Target Funds and by the Institutional Trust on behalf of the Acquiring Funds (the Plan of Reorganization) and (b) the combined Prospectus/Proxy Statement (the Prospectus) of the Retail Trust and the Institutional Trust. We are furnishing this opinion letter solely for the benefit of the Retail Trust (including the Target Funds thereof), the Institutional Trust (including the Acquiring Funds thereof), and the Boards of Trustees of the Retail Trust and the Institutional Trust (the Boards), and this letter is not to be used, circulated, or quoted for any other purpose without our written consent. Our opinion reflects our interpretation of the provisions of the Internal Revenue Code of 1986, as amended (the Code), as in effect as of the date hereof. Our opinion is limited to the federal income tax consequences of the Reorganizations, and we express no opinion regarding any state, local, foreign, or other tax or nontax consequences. Absent your written request, we will revise or update this letter to reflect subsequent changes in law only through the closing date of the Reorganizations. Summary of Relevant Facts Both the Retail Trust and the Institutional Trust are Delaware statutory trusts and are registered as diversified open-end management investment companies under the Investment Company Act of 1940, as amended (the 1940 Act). The Retail Trust and the Institutional Trust are part of the TIAA-CREF family of mutual funds and Teachers Advisors Inc. (the Advisor) serves as investment adviser to both the Retail Trust and the Institutional Trust. Each of the Retail Trust and the Institutional Trust comprises several separate investment portfolios and issues separate classes of shares of beneficial interests representing ownership interests in each of those portfolios.
